705 S.E.2d 354 (2010)
Brenda Jane MACE
v.
Monty PYATT, Charles Cameron Flack and Wade E. Flack.
No. 196P10.
Supreme Court of North Carolina.
December 15, 2010.
Frank Jackson, for Charles Cameron Flack.
Marvin Sparrow, Raleigh, for Mace, Brenda Jane.
Kathryn L. VandenBerg, for Mace, Brenda Jane.

ORDER
Upon consideration of the petition filed on the 10th of May 2010 by Defendant (Charles Flack) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."